EXHIBIT 10.6
TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE MARCH 1, 2008
between
PHILADELPHIA INSURANCE COMPANY
and
PHILADELPHIA INDEMNITY INSURANCE COMPANY
BALA CYNWYD, PENNSYLVANIA, USA
(hereinafter referred to as the “Reinsured”)
by
VALIDUS REINSURANCE, LTD.
HAMILTON, BERMUDA
(hereinafter referred to as the “Reinsurers”)
Under the terms of this Contract, the above Reinsurers agree to assume severally
and not jointly with other participants
a 20.00% share
of the liability described in the attached Contract and, as consideration, the
above Reinsurers shall receive a 20.00% share of the premium named therein.
Signed in Hamilton, Bermuda, this 28th day of March, 2008,

            VALIDUS REINSURANCE, LTD.
      BY:   JEFF A. CLEMENTS       TITLE:  EXECUTIVE VICE PRESIDENT             

Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]





--------------------------------------------------------------------------------



 



 

TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
EFFECTIVE MARCH 1, 2008
between
PHILADELPHIA INSURANCE COMPANY
and
PHILADELPHIA INDEMNITY INSURANCE COMPANY
BALA CYNWYD, PENNSYLVANIA, USA
and signed on Bala Cynwyd, Pennsylvania, this 18th date of June, 2008.

            PHILADELPHIA INSURANCE COMPANY
and
PHILADELPHIA INDEMNITY INSURANCE
COMPANY
 
      BY:   CHRISTOPHER MAGUIRE       TITLE:  EXECUTIVE VICE PRESIDENT
AND CHIEF OPERATING OFFICER            

Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



 

PHILADELPHIA INSURANCE COMPANY
and
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania, USA
(hereinafter referred to as the “Reinsured”)
TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
(hereinafter referred to as the “Contract”)
INDEX

              ARTICLE   SUBJECT   PAGE
ARTICLE 1
  BUSINESS COVERED     1  
ARTICLE 2
  COMMENCEMENT AND TERMINATION     1  
ARTICLE 3
  REINSURANCE COVERAGE     2  
ARTICLE 4
  EXCLUSIONS     4  
ARTICLE 5
  REINSURANCE PREMIUM     6  
ARTICLE 6
  DEFINITION OF LOSS OCCURRENCE     7  
ARTICLE 7
  NET RETAINED LINE     7  
ARTICLE 8
  REVIEW     8  
ARTICLE 9
  REPORTS, LOSS AND LOSS SETTLEMENTS     10  
ARTICLE 10
  ORIGINAL CONDITIONS     11  
ARTICLE 11
  ERRORS AND OMISSIONS     11  
ARTICLE 12
  CURRENCY     12  
ARTICLE 13
  FEDERAL EXCISE TAXES AND OTHER TAXES     12  
ARTICLE 14
  ACCESS TO RECORDS     12  
ARTICLE 15
  RESERVES     13  
ARTICLE 16
  SERVICE OF SUIT     16  
ARTICLE 17
  ARBITRATION     17  
ARTICLE 18
  INSOLVENCY     20  
ARTICLE 19
  CLAIMS COOPERATION     21  
ARTICLE 20
  CONFIDENTIALITY     21  
ARTICLE 21
  LATE PAYMENTS     22  
ARTICLE 22
  OFFSET     23  
ARTICLE 23
  SPECIAL TERMINATION     23  
ARTICLE 24
  TERRORISM RECOVERY – TERRORISM RISK INSURANCE PROGRAM     26  
ARTICLE 25
  VARIOUS OTHER TERMS     27  
ARTICLE 26
  INTERMEDIARY     28  

Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



 

 1.
PHILADELPHIA INSURANCE COMPANY
and
PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania, USA
(hereinafter referred to as the “Reinsured”)
TERRORISM CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT
(hereinafter referred to as the “Contract”)
MARCH 1, 2008
ARTICLE 1
BUSINESS COVERED
A. This Contract applies to losses occurring during its term on all Covered
Policies, except as hereinafter excluded, classified by the Reinsured as
Property or Casualty, that are in force at the inception of, or written with a
Policy period (new or renewal) that is effective during the term of this
Contract (“Business Covered”).
B. The term “Covered Policies”, whenever used herein, shall mean all binders,
policies, contracts, certificates and other obligations, whether oral or
written, of insurance or reinsurance written as all lines of business classified
by the Reinsured (except as hereinafter excluded) as commercial property and
commercial liability, including the following annual statement lines: Fire,
Allied lines, commercial multiple peril (non-liability portion), commercial
multiple peril (liability portion), inland marine, other liability (including
professional liability), fidelity, burglary and theft.
C. Covered Policies hereunder shall be written on standard industry Policy forms
of the line(s) of business indicated and which include cover for Acts of
Terrorism. Forms substantially similar to ISO forms shall be deemed approved.
Policy forms broader than the forms customarily used for the lines of business
written by the Reinsured will be submitted for the Reinsurers’ prior review and
approval. Any material changes made to such forms shall be subject to prior
notice as set forth in the Article entitled REVIEW.
ARTICLE 2
COMMENCEMENT AND TERMINATION
     This Contract shall incept at 12:01 a.m., Eastern Standard Time, March 1,
2008 and shall remain in force until 12:01 a.m., Eastern Standard Time, March 1,
2009 (“Contract Term”). Should this Contract terminate while a Loss Occurrence
is in progress, the entire loss arising out of the Loss Occurrence shall be
subject to this Contract.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



2.

ARTICLE 3
REINSURANCE COVERAGE
Part One – ACTS OF TERRORISM
Section I (applicable to Loss Occurrence covered in conjunction with the
Terrorism Risk Insurance Act of 2002, the Terrorism Risk Extension Act of 2005
and the Terrorism Risk Insurance Program Reauthorization Act of 2007 (all
“TRIA”) or any amendment thereto)
A. With respect to losses occurring during the Contract Term on Covered Policies
that are Business Covered (including, for the avoidance of doubt, lines of
business that are Covered Policies hereunder, but not covered lines under TRIA),
the Reinsurers shall be liable to, indemnify and reinsure the Reinsured for each
and every Loss Occurrence that is a Certified Act of Terrorism, as defined and
certified in accordance with TRIA, for one hundred percent (100%) of the excess
Net Loss above an initial Net Loss to the Reinsured of USD ten million
($10,000,000) each and every Loss Occurrence; but the Reinsurers shall not be
liable for more than USD fifty million ($50,000,000) of Net Loss for each and
every such Loss Occurrence.
B. “Certified Act(s) of Terrorism” means any act that is certified by the
Secretary of the Treasury in concurrence with the Secretary of State and the
Attorney General of the United States pursuant to TRIA.
Section II (applicable to Loss Occurrence not covered in conjunction with TRIA)
A. With respect to losses occurring during the Contract Term on Covered Policies
that are Business Covered, the Reinsurers shall be liable to, indemnify and
reinsure the Reinsured for each and every Loss Occurrence that results from an
Act of Terrorism that is not a Certified Act of Terrorism (“Non-Certified Act of
Terrorism”), for one hundred percent (100%) of the excess Net Loss above an
initial Net Loss to the Reinsured of USD ten million ($10,000,000) each and
every Loss Occurrence; but the Reinsurers shall not be liable for more than USD
fifty million ($50,000,000) of Net Loss for each and every such Loss Occurrence.
B. For the purposes of this Section, an “Act of Terrorism” shall be any act or
preparation in respect of action, designed to influence the government de jure
or de facto of any nation or any political division thereof, or in pursuit of
any political, religious, ideological, or similar purpose to intimidate the
public or a section of the public of any nation by any person or group(s) of
persons whether acting alone or on behalf of or in connection with any
organization(s) or government(s) de jure or de facto, and which:
1. involves violence against one or more persons; or

2. involves damage to property; or
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



3.

3. endangers life other than that of the person committing the action; or
4. creates a risk to health or safety of the public or a section of the public;
or
5. involves physical loss, damage, cost, or expense caused by, contributed to
by, resulting from, or arising out of or in connection with any action in
directly responding to any Act of Terrorism; or
6. are defined as such in any of the Reinsured’s policy forms that have been the
subject of the Reinsurers’ express written prior review and approval.
C. Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance policies shall not be construed to be an “Act of
Terrorism”.
Section lll (applicable to both Section I and Section II)
A. The Reinsurers’ liability in respect of excess Net Loss hereunder for losses
occurring during the Contract Term shall be limited to USD one hundred million
($100,000,000) in the aggregate as respects all Net Loss on Covered Policies
that are Business Covered hereunder as a result of all Loss Occurrences taking
place during the Contract Term in respect of both Section I and Section II
combined.
B. In the event that the Terrorism Reinsurance Insurance Program, (“TRIP”) as
established by TRIA terminates, the parties will endeavor to continue to employ
the definitions of “Act of Terrorism” as set forth in Section 1 above, but for
the certification by the Secretary of the Treasury. In the event that the
parties cannot agree on whether such Loss Occurrence is subject to coverage
under Section I or Section II, the decision shall be subject to the Article
entitled “Arbitration” in this Contract and the payment due date shall be
determined by the date of the Panel’s reasoned decision.
Part Two – REINSURANCE LOSS
A. “Net Loss” shall mean the actual loss incurred by the Reinsured under
Business Covered hereunder including (i) sums paid in settlement of claims and
suits and in satisfaction of judgments, (ii) prejudgment interest when added to
a judgment, (iii) all expenses incurred in connection with adjustment, defense,
settlement and litigation of claims and suits, satisfaction of judgments,
resistance to or negotiations concerning a loss (excluding the normal office
expenses of the Reinsured and salaries of the Reinsured) and (iv) any interest
on judgments other than prejudgment interest when added to a judgment.
B. All salvages, recoveries, payments and reversals or reductions of verdicts or
judgments (net of the cost of obtaining such salvage, recovery, payment or
reversal or reduction of a verdict or judgment) whether recovered, received or
obtained prior or subsequent to loss settlement under this Contract, including
amounts
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



4.

recoverable under other reinsurance, whether collected or not, shall be applied
as if recovered, received or obtained prior to the aforesaid settlement and
shall be deducted from the actual losses sustained to arrive at the amount of
the Net Loss. Nothing in this Article shall be construed to mean losses are not
recoverable until the final Net Loss to the Reinsured finally has been
ascertained.
C. The Reinsurers shall be subrogated, as respects any loss for which the
Reinsurers shall actually pay or become liable, but only to the extent of the
amount of payment by or the amount of liability to the Reinsurers, to all the
rights of the Reinsured against any person or other entity who may be legally
responsible for damages as a result of said loss. Should the Reinsured elect not
to enforce such rights, the Reinsurers are hereby authorized and empowered to
bring any appropriate action in the name of the Reinsured or its policyholders,
or otherwise to enforce such rights. The Reinsurers shall promptly remit to the
Reinsured the amount of any judgment awarded in such an action in excess of the
amount of payment by, or the amount of liability to, the Reinsurers hereunder.
ARTICLE 4
EXCLUSIONS
A. This Contract shall not cover any Net Loss arising from Certified Acts of
Terrorism or Non-Certified Acts of Terrorism that results from:
1. An act committed as part of the course of a war declared by the Congress of
the United States of America as set forth in Section 102(1)(B)(i) of TRIA; or
2. Seizure or illegal occupation; or
3. Confiscation, requisition, detention, legal or illegal occupation, embargo,
quarantine, or an order of public or government authority which deprives the
insured of the use or value of the property, or arising from acts of contraband
or illegal transportation or illegal trade; or
4. Contingent Business Interruption, written as such, unless specially accepted
by the Reinsurers hereon; or
5. Workers’ Compensation and Employers’ Liability, written as such; or
6. Pollutants or contaminants whether directly or indirectly arising from or as
consequence of the discharge of pollutants or contaminants, which pollutants and
contaminants shall include but not be limited to any solid, liquid, gaseous or
thermal irritant, contaminant or toxic or hazardous substance or any substance
the presence, existence or release of which endangers or threatens to endanger
the health, safety or welfare of persons or the environment; or
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



5.

7. Electronic attack, including computer hacking or the introduction of any form
of computer virus. Notwithstanding the foregoing, this Contract will respond to
a Loss Occurrence arising from attacks involving the use of a mobile telephone,
remote control, or radio controlled device or any other electronic device or
system or such like in the launch and/or guidance system and/or firing mechanism
and/or detonation of any explosive bomb, weapon or missile subject always to the
other terms and conditions of this Contract; or
8. Increased cost occasioned by any Public or Civil Authority’s enforcement of
any ordinance or law regulating the reconstruction, repair or demolition of any
property; or
9. Cessation, fluctuation or variation in, or insufficiency of, water, gas or
electricity supplies and telecommunications of any type or service; or
10. Threat or hoax, in the absence of physical damage due to an act or series of
Acts of Terrorism; or
11. Burglary, house — breaking, theft or larceny or caused by any person taking
part therein; or
12. Extra-Contractual Obligation. “Extra-Contractual Obligation” means
liabilities, including Loss Excess of Policy Limits, that are not covered under
any other provision of this Contract and which arise from the handling of any
claim on Business Covered hereunder by reason of alleged or actual negligence,
gross negligence, fraud, or bad faith on the part of the Reinsured. As used
herein, “Loss Excess of Policy Limits” means any amount of loss, together with
any legal costs and expenses incurred in connection therewith, paid as damages
or in settlement by the Reinsured in excess of its Policy Limits, but otherwise
within the coverage terms of the Policy, arising from an allegation or claim of
its insured, its insured’s assignee, or other third party, which alleges
negligence, gross negligence, bad faith or other tortuous conduct on the part of
the Reinsured in the handling of a claim under a Policy subject to this
Contract, in rejecting a settlement within the Policy Limits, in discharging a
duty to defend or prepare the defense in the trial of an action against its
insured, or in discharging its duty to prepare or prosecute an appeal consequent
upon such an action. For the avoidance of doubt, the decision by the Reinsured
to settle a claim for an amount within the coverage of the Policy but not within
the Policy limit when the Reinsured has reasonable basis to believe that it may
have liability to its insured or assignee or other third party on the claim will
be deemed a Loss Excess of Policy Limits.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



6.

B. This Contract shall not cover any Net Loss arising from any part of
Non-Certified Acts of Terrorism that results from a loss occasioned directly or
indirectly by war or invasion (whether war be declared or not), hostile acts of
sovereign or government entities, civil war, rebellion, revolution,
insurrection, civil commotion assuming the proportions of or amounting to an
uprising, military or usurped power or martial law or confiscation by order of
any government or public authority.
ARTICLE 5
REINSURANCE PREMIUM
Part One – PREMIUM
     As premium for the reinsurance provided hereunder, the Reinsured shall pay
the Reinsurers a flat premium of USD four million five hundred thirty one
thousand two hundred fifty ($4,531,250) in two (2) installments of USD two
million two hundred sixty five thousand six hundred twenty five ($2,265,625) on
March 1, 2008 and on September 1, 2008.
Part Two – REINSTATEMENT PREMIUM
A. Each claim hereunder shall reduce the amount of the Reinsurers’ liability
from the time of the Loss Occurrence by the sum paid, but the sum so reduced
shall be reinstated immediately from the time of the Loss Occurrence.
B. For each amount so reinstated, the Reinsured agrees to pay an additional
premium calculated by multiplying one hundred percent (100%) of the annual
reinsurance premium earned hereon by the percentage that the amount reinstated
bears to the limit (i.e., USD fifty million [$50,000,000]) of this Contract.
Nevertheless, the liability of the Reinsurers shall never be more than USD fifty
million ($50,000,000) Net Loss in respect of any one Loss Occurrence, nor more
than USD one hundred million ($100,000,000) Net Loss in all in respect of all
Loss Occurrences during the Contract Term.
C. A statement of reinstatement premium due the Reinsurers shall be prepared by
the Reinsured and submitted to the Reinsurers with each loss payment request
hereunder. The reinstatement premium shall be based upon one hundred percent
(100%) of the annual reinsurance premium earned by the Reinsurer hereunder. The
amount of reinstatement premium due Reinsurers shall be offset against the loss
payment due the Reinsured with only the net amount due to be remitted by the
debtor party.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



7.

Part Three – NO CLAIMS BONUS
A. In the event that no claims arise under this Contract then the Reinsurers
will allow to the Reinsured a return premium equal to their participation in
this Contract multiplied by USD three hundred twelve thousand five hundred
($312,500) payable effective March 1, 2009.
B. The return premium payment by the Reinsurers to the Reinsured shall
constitute the commutation of this Contract and such payment once effected shall
be regarded as a full and final release of the Reinsurers from all liability
hereunder.
ARTICLE 6
DEFINITION OF LOSS OCCURRENCE
A. The term “Loss Occurrence” shall mean any one loss and/or series of losses
arising out of and directly caused by one Act or series of Acts of Terrorism for
the same apparent purpose or cause. The duration and extent of any one Loss
Occurrence shall be limited to all losses sustained by the Reinsured during any
period of seventy two (72) consecutive hours arising out of the same apparent
purpose or cause. However, no such period of seventy two (72) consecutive hours
may extend beyond the expiration of this Contract unless direct physical damage
by an Act of Terrorism occurs prior to the expiration and within said period of
seventy two (72) consecutive hours, nor shall any period of seventy two
(72) consecutive hours commence prior to the attachment of this reinsurance.
B. As respects coverage provided in Section I of the Article entitled
“Reinsurance Coverage”, Loss Occurrence shall be consistent with the
determination of the Secretary of the Treasury of a Certified Act of Terrorism.
As respects coverage provided in Section II of the Article entitled “Reinsurance
Coverage”, all losses flowing from an apparently coordinated plan of attack
shall be deemed a single Loss Occurrence even though they may be separate in
time or space subject always to the above seventy two (72) hour period.
ARTICLE 7
NET RETAINED LINE
A. This Contract applies only to that portion of the exposure to loss from Acts
of Terrorism on any Policy which the Reinsured retains net for its own account,
and in calculating the amount of any loss hereunder and also in computing the
amount or amounts in excess of which this Contract attaches, only loss or losses
in respect
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



8.

of that portion of the exposure to loss from Acts of Terrorism on any Policy
which the Reinsured retains net for its own account shall be included.
Recoveries under the Terrorism Risk Insurance Program referenced in the Article
entitled TERRORISM RECOVERY — TERRORISM RISK INSURANCE PROGRAM shall be
disregarded in calculating the Net Loss to which this reinsurance applies.
B. The amount of the Reinsurers’ liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Reinsured to
collect from any other Reinsurers, whether specific or general, any amounts
which may have become due from such Reinsurers, whether such inability arises
from the insolvency of such other Reinsurers or otherwise.
C. Where the Reinsured comprises more than one insurance company, reinsurance
among the companies collectively called the “Reinsured” hereunder or between any
of them and any of their affiliates under common control with the Reinsured
shall be entirely disregarded for all purposes of this Contract.
D Permission is hereby granted to the Reinsured to carry underlying Terrorism
reinsurance below the attachment of this Contract and recoveries made thereunder
shall be disregarded for all purposes of this Contract and shall inure to the
sole benefit of the Reinsured.
ARTICLE 8
REVIEW
A. The Reinsured has provided the Reinsurers, prior to the commencement of this
Contract, with information concerning its Policy forms and Underwriting
Practices and Covered Policies in respect to coverage for Acts of Terrorism. The
Reinsured shall report to the Reinsurers as soon as practically possible upon
the happening of any of the following:
1. Change in control of the Reinsured via a closing upon a definitive agreement
to sell or merge approved by the applicable regulatory authorities including but
not limited to (a) become merged with, acquired or controlled by any company,
corporation or individual(s) not controlling the party’s operations previously
(though excluding transactions among entities under common control); or
2. A transfer by portfolio transfer of the Business Covered; or
3. Material Change in the Reinsured’s Underwriting Practices that materially
increases the Reinsured’s underwriting exposure to a Loss Occurrence arising
from an Act of Terrorism. For the purpose of this condition, a material change
shall mean the following: (i) from inception, an increase of twenty percent
(20%) or USD twenty million ($20,000,000), whichever is greater, or more in the
Total Insured Values covered in those
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



9.

zip codes set forth in Schedule A, Target Area zip codes (“Target Area TIV
Increase”) or (ii) any material change to the Reinsured’s coverage forms
concerning terrorism (“Material Change”), or (iii) the commencement of the
Reinsured offering terrorism coverage on a stand-alone basis (“Offering of
Stand-Alone Terrorism”).
     As used herein, the reference to a “zip code” or a “Target Area zip code”
shall mean that entire area encompassed by all zip codes within an area
described by reference only to the first three digits of a zip code.
     For example, an area made up of zip codes 89712, 89713, and 89714 will be
considered for the purposes of this Contract the “zip code” or “Target Area zip
code” of “897”
B. In the event of a failure to timely report to the Reinsurers in A(1) or A(2)
above, the Reinsurer shall have a right to cancel the Contract with fifteen
(15) days advance notice.
C. In the event of A(3) above,
1. The Reinsurer shall have the right to review the impact of any Material
Change in the Reinsured’s Underwriting Practices and either accept the change or
propose a modification to the terms of this Contract;
2. In the event that: (i) the Material Change in the Reinsured’s Underwriting
Practices is not reported to the Reinsurer in a timely fashion or (ii) the
Reinsured does not accept the Reinsurer’s proposal to modify the terms of this
Contract per C(1) above, then the following conditions shall apply:
a. In respect of a Material Change or Offering of Stand-Alone Terrorism, no
coverage shall be afforded hereunder for that portion of Net Loss from a Loss
Occurrence that occurs after the date of the Material Change/Offering of
Stand-Alone Terrorism that directly results from such Material Change and/or
Offering of Stand-Alone Terrorism.
b. In respect of a Target Area TIV Increase, the Reinsurer shall have the option
to reduce the contribution to Net Loss in a Loss Occurrence from a Target Area
according to the following fraction:
(Total Insured Value in applicable Target Area at August 31, 2007 *1.20)*
divided by actual Total Insured Value in applicable Target Area at the date of
the Loss Occurrence.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



10.

 
* In the event that USD twenty million ($20,000,000) is greater than 1.2 times
the Total Insured Value in the applicable Target Area at the inception of this
Contract, such amount shall be utilized rather than 1.2 times the Total Insured
Value in the applicable Target Area at the inception of this Contract.
ARTICLE 9
REPORTS, LOSS AND LOSS SETTLEMENTS
Part One – REINSURED EXPOSURES
A. The Reinsured has provided the Reinsurers a statement of Reinsured Exposure
prior to the Contract Term, (“Statement”), reflecting the Reinsured’s Total
Insured Values for terrorism coverage at the date of that report (“Gross TIV”)
plus the Total Insured Values for Terrorism coverage in the Target Area zip
codes at the same date. The Reinsured shall provide the Reinsurers an updated
Statement each calendar quarter thereafter during the Contract Term, reflecting
the Gross TIV and the subtotal for the Total Insured Values for Terrorism
coverage in the Target Area zip codes at the same date. Such report shall be due
within ninety (90) days following the end of each calendar quarter.
B. The term “Reinsured Exposure” shall mean the difference between the Gross TIV
and the Total Insured Values for Terrorism coverage in the Target Area zip codes
on the date of the report.
Part Two – CLAIM REPORTING
A. The Reinsured shall advise the Reinsurers promptly of all losses which, in
the opinion of the Reinsured, are likely to result in a claim hereunder or are
incurred in the Reinsured’s books at fifty percent (50%) of the retention
hereunder and of all subsequent developments thereto that may materially affect
the position of the Reinsurers. Inadvertent omission or oversight in giving such
notice shall in no way affect the liability of the Reinsurers. However, the
Reinsurers shall be informed of such omission or oversight promptly upon its
discovery.
B. The Reinsured shall have the right to settle all claims under its Policies.
All loss settlements made by the Reinsured, within the terms and conditions of
this Contract, and provided that such settlement is not an Ex-gratia Settlement
made without the prior approval of the Reinsurers, shall be binding upon the
Reinsurers, and the Reinsurers agree to pay or allow, as the case may be, their
share of each such settlement in accordance with this Contract all amounts for
which it is
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



11.

obligated immediately upon being furnished by the Reinsured with Reasonable
Evidence of the Amount Due. Reasonable Evidence of the Amount Due shall consist
of a notarized certification by an Officer of the Reinsured that the amount
requested to be paid and submitted by the certification is due and payable to
the Reinsured by the Reinsurers under the terms and conditions of this Contract.
C. “Ex-gratia Settlements”, as used in this Contract, will mean all settlements
of losses not covered under the express terms of the policies that are primarily
motivated by the customer business relationship. “Ex-gratia Settlements” will
not include settlements of losses which (1) arise from court decisions or other
judicial acts or orders, (2) arise from the good faith position of the Reinsured
of probable coverage under the Policies, nor (3) settlements made to avoid costs
that could be incurred in connection with potential or actual litigation
relating to coverage issues arising under the Policies subject to this Contract.
D. In addition, the Reinsured shall furnish the Reinsurers a periodic statement
showing the unearned premium, the total reserves for outstanding Net Losses
including loss adjustment expense, and such other information as may be required
by the Reinsurers for completion of their NAIC annual statements.
ARTICLE 10
ORIGINAL CONDITIONS
     The Reinsurer’s liability to the Reinsured shall be subject in all respects
to the same risks, terms, clauses, conditions, interpretations, alterations,
modifications cancellations and waivers as the respective insurances of the
Reinsured’s Policies and the Reinsurer shall pay losses as may be paid thereon,
the true intent of this Contract being that in each and every case to which this
Contract applies, the Reinsurer shall follow the settlements of the Reinsured,
subject always to the limits, terms and conditions of this Contract .
ARTICLE 11
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made by the Reinsured in connection
with this Contract (including the reporting of claims) shall not relieve the
Reinsurer from any liability which would have attached had such delay, error or
omission not occurred, provided always that such delay, error or omission shall
be rectified as soon as possible after discovery by the Reinsured’s Home Office.
Nothing in this Article shall, however, be held to override the provisions of
the Article entitled REVIEW.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



12.

ARTICLE 12
CURRENCY
     Whenever the word “Dollars”, “USD” or the “$” sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. Amounts paid
or received by the Reinsured in any other currency shall be converted to United
States Dollars at the rate of exchange at the date such transaction is entered
on the books of the Reinsured.
ARTICLE 13
FEDERAL EXCISE TAXES AND OTHER TAXES
A. To the extent that any portion of the reinsurance premium for this Contract
is subject to the Federal Excise Tax (as imposed under Section 4371 of the
Internal Revenue Code) and the Reinsurer is not exempt therefrom, the Reinsurer
shall allow for the purpose of paying the Federal Excise Tax, a deduction by the
Reinsured of the applicable percentage of the premium payable hereon. In the
event of any return of premium becoming due hereunder, the Reinsurer shall
deduct the applicable same percentage from the return premium payable hereon and
the Reinsured or its agent shall take steps to recover the tax from the United
States Government. In the event of any uncertainty, upon the written request of
the Reinsured, the Reinsurer will immediately file a certificate of a senior
corporate officer of the Reinsurer certifying to its entitlement to the
exemption from the Federal Excise Tax with respect to one or more transactions.
B. In consideration of the terms under which this Contract is issued, the
Reinsured undertakes not to claim any deduction of the premium hereon when
making Canadian Tax returns or when making tax returns, other than Income or
Profits Tax returns, to any State or Territory of the United States of America
or to the District of Columbia.
ARTICLE 14
ACCESS TO RECORDS
     The Reinsured shall place at the disposal of the Reinsurer at all
reasonable times, and the Reinsurer shall have the right to inspect through its
designated representatives, during the term of this Contract and thereafter, all
non-privileged books, records and papers of the Reinsured directly related to
any reinsurance hereunder, or the subject matter hereof, provided that if the
Reinsurer has ceased active market operations, this right of access shall be
subject to that Reinsurer being current in all payments owed the Reinsured.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



13.

ARTICLE 15
RESERVES
(Unless otherwise required by law to obtain full credit for this Contract, in
recognition of the security in place under the Lloyd’s Credit for Reinsurance
Trust, the provisions of this Article shall not apply to participating Lloyd’s
Syndicates.)
A. If any Reinsurer is unauthorized or otherwise unqualified in any state or
other United States jurisdiction, and if, without such security, a financial
penalty to the Reinsured would result on any statutory statement or report it is
required to make or file with insurance regulatory authorities or a court of law
in the event of insolvency, for reasons of the Reinsured’s financial security
and condition, that Reinsurer will timely secure the Reinsurer’s share of
Obligations under this Contract in a manner, form, and amount acceptable to the
Reinsured and to all applicable insurance regulatory authorities in accordance
with this Article.
B. The Reinsurer shall secure such Obligations, within thirty (30) days after
the receipt of the Reinsured’s written request regarding the Reinsurer’s share
of Obligations under this Contract (but not later than December 31) of each year
by either:
1. Clean, irrevocable, and unconditional evergreen letter(s) of credit issued
and confirmed, if confirmation is required by the applicable insurance
regulatory authorities, by a qualified United States financial institution as
defined under the Insurance Law of the Reinsured’s domiciliary state and
acceptable to the Reinsured and to insurance regulatory authorities;
2. A trust account meeting at least the standards of New York’s Insurance
Regulation 114 and the Insurance Law of the Reinsured’s domiciliary state; or
3. Cash advances or funds withheld or a combination of both, which will be under
the exclusive control of the Reinsured (“Funds Deposit”).
C. The “Obligations” referred to herein means the then current (as of the end of
each calendar quarter) sum of:
1. The amount of the ceded unearned premium reserve for which the Reinsurer is
responsible to the Reinsured;
2. The amount of Net Loss and other amounts paid by the Reinsured for which the
Reinsurer is responsible to the Reinsured but has not yet paid;
3. The amount of ceded reserves for Net Loss for which the Reinsurer is
responsible to the Reinsured;
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



14.

4. The amount of return and refund premiums paid by the Reinsured for which the
Reinsurer is responsible to the Reinsured but has not yet paid.
D. The Reinsured, or its successors in interest, may draw, at any time and from
time to time, upon the:
1. Established letter of credit (or subsequent cash deposit);
2. Established trust account (or subsequent cash deposit); or
3. Funds Deposit;
without diminution or restriction because of the insolvency of either the
Reinsured or the Reinsurer for one or more of the following purposes set forth
below:
E. Draws shall be made only for the following purposes:
1. To make payment to and reimburse the Reinsured for the Reinsurer’s share of
Net Loss and other amounts paid by the Reinsured under its Policies and for
which the Reinsurer is responsible under this Contract that is due to the
Reinsured but unpaid by the Reinsurer including but not limited to the
Reinsurer’s share of premium refunds and returns; and
2. To obtain a cash advance of the entire amount of the remaining balance under
any letter of credit in the event that the Reinsured:
a. has received notice of non-renewal or expiration of the letter of credit or
trust account;
b. has not received assurances satisfactory to the Reinsured of any required
increase in the amount of the letter of credit or trust account, or its
replacement or other continuation of the letter of credit or trust account at
least thirty (30) days before its stated expiration date;
c. has been made aware that others may attempt to attach or otherwise place in
jeopardy the security represented by the letter of credit or trust account; or
has concluded that the trustee or issuing (or confirming) bank’s financial
condition is such that the security represented by the letter of credit or trust
account may be in jeopardy;
and under any of those circumstances where the Reinsurer’s entire Obligations,
or part thereof, under this Contract remain un-liquidated and un-discharged at
least thirty (30) days prior to the stated expiration date or at the time the
Reinsured learns of the possible jeopardy to the security represented by the
letter of credit or trust account.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



15.

F. If the Reinsured draws on the letter of credit or trust account to obtain a
cash advance, the Reinsured will hold the amount of the cash advance so obtained
in the name of the Reinsured in any qualified United States financial
institution as defined under the Insurance Law of the Reinsured’s domiciliary
state in trust solely to secure the Obligations referred to above and for the
use and purposes enumerated above and to return any balance thereof to the
Reinsurer:
1. Upon the complete and final liquidation and discharge of all of the
Reinsurer’s Obligations to the Reinsured under this Contract; or
2. In the event the Reinsurer subsequently provides alternate or replacement
security consistent with the terms hereof and acceptable to the Reinsured.
G. The Reinsured will prepare and forward at annual intervals or more frequently
as determined by the Reinsured, but not more frequently than quarterly to the
Reinsurer a statement for the purposes of this Article, showing the Reinsurer’s
share of Obligations as set forth above. If the Reinsurer’s share thereof
exceeds the then existing balance of the security provided, the Reinsurer will,
within fifteen (15) days of receipt of the Reinsured’s statement, but never
later than December 31 of any year, increase the amount of the letter of credit,
(or subsequent cash deposit), trust account or Funds Deposit to the required
amount of the Reinsurer’s share of Obligations set forth in the Reinsured’s
statement, but never later than December 31 of any year. If the Reinsurer’s
share thereof is less than the then existing balance of the cash advance, the
Reinsured will release the excess thereof to the Reinsurer upon the Reinsurer’s
written request. The Reinsurer will not attempt to prevent the Reinsured from
holding the cash advance or Funds Deposit so long as the Reinsured is acting in
accordance with this Article.
H. Any assets deposited to a trust account will be valued according to their
current fair market value and will consist only of cash (U.S. legal tender),
certificates of deposit issued by a qualified United States financial
institution as defined under the Insurance Law of the Reinsured’s domiciliary
state and payable in cash, and investments of the types no less conservative
than those specified in Section 1404 (a)(1)(2)(3) (8) and (10) of the New York
Insurance Law and which are admitted assets under the Insurance Law of the
Reinsured’s domiciliary state. Investments issued by the parent, subsidiary, or
affiliate of either the Reinsured or the Reinsurer will not be eligible
investments. All assets so deposited will be accompanied by all necessary
assignments, endorsements in blank, or transfer of legal title to the trustee in
order that the Reinsured may negotiate any such assets without the requirement
of consent or signature from the Reinsurer or any other entity.
I. All settlements of account between the Reinsured and the Reinsurer will be
made in cash or its equivalent. All income earned and received by the amount
held in an established trust account will be added to the principal.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



16.

J. The Reinsured’s “successors in interest” will include those by operation of
law, including without limitation, any liquidator, rehabilitator, receiver, or
conservator.
K. The Reinsurer will take any other reasonable steps that may be required for
the Reinsured to take full credit on its statutory financial statements for the
reinsurance provided by this Contract.
ARTICLE 16
SERVICE OF SUIT
A. This Article only applies to Reinsurers domiciled outside of the United
States and/or unauthorized in any state, territory or district of the United
States having jurisdiction over the Reinsured. Furthermore, this Article will
not be read to conflict with or override the obligations of the parties to
arbitrate their disputes as provided for in the Article entitled ARBITRATION.
This Article is intended as an aid to compelling arbitration or enforcing such
arbitration or arbitral award, not as an alternative to the Article entitled
ARBITRATION for resolving disputes arising out of this Contract.
B. In the event of any dispute, the Reinsurer, at the request of the Reinsured,
shall submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of any obligation to arbitrate disputes arising from this
Contract or the Reinsurer’s rights to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
C. Service of process in any such suit against the Reinsurer may be made upon
Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829, or the
entity identified on the Reinsurer’s signature page to this Contract, (whichever
applicable shall be hereinafter referred to as the “Firm”) and in any suit
instituted, the Reinsurer shall abide by the final decision of such court or of
any Appellate Court in the event of an appeal.
D. The Firm is authorized and directed to accept service of process on behalf of
the Reinsurer in any such suit and/or upon the request of the Reinsured to give
a written undertaking to the Reinsured that they shall enter a general
appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted.
E. Further, as required by and pursuant to any statute of any state, territory
or district of the United States which makes provision therefore, the Reinsurer
hereby designates the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



17.

office, as their true and lawful Attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Reinsured or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.
ARTICLE 17
ARBITRATION
A. Any and all disputes between the Reinsured and the Reinsurer arising out of,
relating to, or concerning this Contract, whether sounding in contract or tort
and whether arising during or after termination of this Contract, shall be
submitted to the decision of a Board of arbitration composed of two
(2) arbitrators and an umpire (“Board”) meeting at a site in the city in which
the principal headquarters of the Reinsured are located. The arbitration shall
be conducted under the Federal Arbitration Act and shall proceed as set forth
below.
B. A notice requesting arbitration, or any other notice made in connection
therewith, shall be in writing and be sent certified or registered mail, return
receipt requested to the affected parties. The notice requesting arbitration
shall state in particulars all issues to be resolved in the view of the
claimant, shall appoint the arbitrator selected by the claimant and shall set a
tentative date for the hearing, which date shall be no sooner than ninety
(90) days and no later than one hundred fifty (150) days from the date that the
notice requesting arbitration is mailed. Within thirty (30) days of receipt of
claimant’s notice, the respondent shall notify claimant of any additional issues
to be resolved in the arbitration and of the name of its appointed arbitrator.
C. Unless otherwise mutually agreed, the members of the Board shall be impartial
and disinterested and shall be current or former senior officers of
property-casualty insurance companies, reinsurance companies, or Lloyds
Underwriters or active or inactive lawyers with at least twenty (20) years of
experience in insurance and reinsurance not currently representing any party
participating in the arbitration. The Reinsured and the Reinsurer as aforesaid
shall each appoint an arbitrator and the two (2) arbitrators shall choose a
third arbitrator before instituting the hearing. As time is of the essence, if
the respondent fails to appoint its arbitrator within thirty (30) days after
having received claimant’s written request for arbitration, the claimant is
authorized to and shall appoint the second arbitrator. If the two
(2) arbitrators fail to agree upon the appointment of an umpire within thirty
(30) days after notification of the appointment of the second arbitrator, within
ten (10) days thereof, the two (2) arbitrators shall request ARIAS U. S.
(“ARIAS”) to apply its procedures to appoint a third arbitrator for the
arbitration with the qualifications set forth above in this Article. If the use
of ARIAS procedures fails
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



18.

to name an umpire, either party may apply to the court named below to appoint an
umpire with the above required qualifications. The third arbitrator shall
promptly notify in writing all parties to the arbitration of his selection and
of the scheduled date for the hearing. Upon resignation or death of any member
of the Board, a replacement shall be appointed in the same fashion as the
resigning or deceased member was appointed.
D. The claimant and respondent shall each submit initial briefs to the Board
outlining the facts, the issues in dispute and the basis, authority, and reasons
for their respective positions within thirty (30) days of the date of notice of
appointment of the umpire. The claimant and the respondent may submit a reply
brief to the Board within ten (10) days after filing of the initial brief(s).
Initial and reply briefs may be amended by the submitting party at any time, but
not later than ten (10) days prior to the date of commencement of the
arbitration hearing. Reasonable responses shall be allowed at the arbitration
hearing to new material contained in any amendments filed to the briefs but not
previously responded to.
E. The Board shall consider this Contract as an honorable engagement and shall
make a decision and award with regard to the terms expressed in this Contract,
the original intentions of the parties to the extent reasonably ascertainable,
and the custom and usage of the property and casualty insurance and reinsurance
business.
F. The Board shall be relieved of all judicial formalities and the decision and
award shall be based upon a hearing in which evidence shall be allowed though
the formal rules of evidence shall not strictly apply. Cross examination and
rebuttal shall be allowed. At its own election or at the request of the Board,
either party may submit a post-hearing brief for consideration of the Board
within twenty (20) days of the close of the hearing.
G. The Board shall render its decision and award in writing within thirty
(30) days following the close of the hearing or the submission of post-hearing
briefs, whichever is later, unless the parties consent to an extension. Every
decision by the Board shall be by a majority of the members of the Board and
each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding.
H. The Board may award (i) interest at a rate of up to four hundred (400) basis
points above the prime rate as published in the Wall Street Journal (eastern
edition), but not less than five percent (5%) per annum, on the date of the
award calculated from the date the Board determines that any amounts due the
prevailing party should have been paid to the prevailing party, (ii) attorney
fees and punitive, exemplary, or treble damages if the actions of either party
in prosecuting, defending or causing the arbitration are made in bad faith and
constitute outrageous behavior in the opinion of the Board.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



19.

I. Either party may apply to a court of competent jurisdiction for an order
confirming any decision and the award; a judgment of that Court shall thereupon
be entered on any decision or award. If such an order is issued, the attorneys’
fees of the party so applying and court costs will be paid by the party against
whom confirmation is sought.
J. Except in the event of a consolidated arbitration, each party shall bear the
expense of the one arbitrator appointed by it and shall jointly and equally bear
with the other party the expense of any stenographer requested, and of the
umpire. The remaining costs of the arbitration proceedings shall be finally
allocated by the Board.
K. Subject to customary and recognized legal rules of privilege, each party
participating in the arbitration shall have the obligation to produce those
documents and as witnesses at the arbitration those of its employees, those of
its affiliates as any other participating party reasonably requests which are
relevant providing always that the same witnesses and documents be obtainable
and relevant to the issues before the arbitration and not be unduly burdensome
or excessive.
L. The parties may mutually agree as to pre-hearing discovery prior to the
arbitration hearing and in the absence of agreement, upon the request of any
party, pre-hearing discovery may be conducted as the Board shall determine in
its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board.
M. The Board shall be the final judge of the procedures of the Board, the
conduct of the arbitration, of the rules of evidence, the rules of privilege and
production and of excessiveness and relevancy of any witnesses and documents
upon the petition of any participating party. To the extent permitted by law,
the Board shall have the authority to issue subpoenas and other orders to
enforce their decisions. The Board shall also have the authority to issue
interim decisions or awards in the interest of fairness, full disclosure, and a
prompt and orderly hearing and decision and award by the Board.
N. Upon request of the Reinsured made to the affected Reinsurers and to the
Board not later than ten (10) days after the third arbitrator’s appointment, the
Board may order a consolidated hearing between the Reinsured and all affected
Reinsurers participating in this Contract if the Board is satisfied in its
discretion that the issues in dispute affect more than one Reinsurer and a
consolidated hearing would be in the interest of fairness, and a prompt and cost
effective resolution of the issues in dispute.
O. If the parties mutually agree to or the Board orders a consolidated hearing,
all other affected participating Reinsurers shall join and participate in the
arbitration under time frames established by the Board and will be bound by the
Board’s decision and award unless excused by the Board in its discretion.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



20.

P. Any Reinsurer may decline to actively participate in a consolidated
arbitration if in advance of the hearing, that Reinsurer shall file with the
Board a written agreement in form satisfactory to the Board to be bound by the
decision and award of the Board in the same fashion and to the same degree as if
it actively participated in the arbitration.
Q. In the event of an order of consolidation by the Board, the arbitrator
appointed by the original Reinsurer shall be subject to being and may be
replaced within thirty (30) days of the decision to have a consolidated
arbitration by an arbitrator named collectively by the Reinsurers or in the
absence of agreement, by the Lead Reinsurer, or if there is no Lead Reinsurer,
the Reinsurer with the largest participation in this Contract affected by the
dispute. In the event two (2) or more Reinsurers affected by the dispute each
have the same largest participation, they shall agree among themselves as to the
replacement arbitrator, if any, to be appointed. The third arbitrator shall be
the final determiner in the event of any dispute over replacement of that
arbitrator. All other aspects of the arbitration shall be conducted as provided
for in this Article provided that (1) each party actively participating in the
consolidated arbitration will have the right to its own attorney, position, and
related claims and defenses; (2) each party will not, in presenting its
position, be prevented from presenting its position by the position set forth by
any other party; and (3) the cost and expense of the arbitration, exclusive of
attorney’s fees (which will be borne exclusively by the respective retaining
party) but including the expense of any stenographer by each party actively
participating in the consolidated arbitration or as the Board shall determine to
be fair and appropriate under the circumstances.
ARTICLE 18
INSOLVENCY
A. In the event of insolvency and the appointment of a conservator, liquidator,
or statutory successor of the Reinsured, the portion of any risk or obligation
assumed by the Reinsurer shall be payable to the conservator, liquidator, or
statutory successor on the basis of claims allowed against the insolvent
Reinsured by any court of competent jurisdiction or by any conservator,
liquidator, or statutory successor of the Reinsured having authority to allow
such claims, without diminution because of that insolvency, or because the
conservator, liquidator, or statutory successor has failed to pay all or a
portion of any claims.
B. Payments by the Reinsurer as above set forth shall be made directly to the
Reinsured or to its conservator, liquidator, or statutory successor, except
where this contract of reinsurance specifically provides another payee of such
reinsurance or except as provided by applicable law and regulation (such as
subsection (a) of section 4118 of the New York Insurance laws) in the event of
the insolvency of the Reinsured.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



21.

C. In the event of the insolvency of the Reinsured, the liquidator, receiver,
conservator or statutory successor of the Reinsured shall give written notice to
the Reinsurer of the pendency of a claim against the insolvent Reinsured on the
Policy or Policies reinsured within a reasonable time after such claim is filed
in the insolvency proceeding and during the pendency of such claim any Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated any defense or defenses which it may deem
available to the Reinsured or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable
subject to court approval against the insolvent Reinsured as part of the expense
of liquidation to the extent of a proportionate share of the benefit which may
accrue to the Reinsured solely as a result of the defense undertaken by the
Reinsurer.
D. Where two (2) or more Reinsurers are involved in the same claim and a
majority in interest elects to interpose defense to such claim, the expense
shall be apportioned in accordance with the terms of this Contract as though
such expense had been incurred by the Reinsured.
ARTICLE 19
CLAIMS COOPERATION
     When so requested in writing, the Reinsured shall afford the Reinsurer or
its representatives an opportunity to be associated with the Reinsured, at the
expense of the Reinsurer, in the defense of any claim, suit or proceeding
involving this Contract, and the Reinsured and the Reinsurer shall cooperate in
every respect in the defense of such claim, suit or proceeding, provided the
Reinsured shall have the right to make any decision in the event of disagreement
over any matter of defense or settlement subject always to the conditions of the
Article entitled ORIGINAL CONDITIONS.
ARTICLE 20
CONFIDENTIALITY
A. The information, data, statements, representations and other materials
provided by the Reinsured or the Reinsurer to the other arising from
consideration and participation in this Contract whether contained in the
reinsurance submission, this Contract, or in materials or discussions arising
from or related to this Contract, may contain confidential or proprietary
information as expressly indicated by the Disclosing Party (“Disclosing Party”)
in writing from time to time to the other party of the respective parties
(“Confidential Information”). This Confidential Information is intended for the
sole use of the parties to this Contract (and their retrocessionaires,
respective auditors and legal counsel) as may be necessary in analyzing and/or
accepting a participation in and/or executing their respective responsibilities
under or related to this Contract. Disclosing or using Confidential Information
disclosed
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



22.

under this Contract for any purpose beyond (i) the scope of this Contract,
(ii) the reasonable extent necessary to perform rights and responsibilities
expressly provided for under this Contract, (iii) the reasonable extent
necessary to administer, report to and effect recoveries from retrocessional
Reinsurers, or (iv) persons with a need to know the information and who are
obligated to maintain the confidentiality of the Confidential Information or who
have agreed in writing to maintain the confidentiality of the Confidential
Information is expressly forbidden without the prior written consent of the
Disclosing Party. Copying, duplicating, disclosing, or using Confidential
Information for any purpose beyond this expressed purpose is forbidden without
the prior written consent of the Disclosing Party.
B. Should a party (“Receiving Party”) receive a third party demand pursuant to
subpoena, summons, or court or governmental order, to disclose Confidential
Information that has been provided by another party to this Contract, the
Receiving Party shall, to the extent permitted by law, make commercially
reasonable efforts to notify the Disclosing Party promptly upon receipt of the
demand and prior to disclosure of the Confidential Information and provide the
Disclosing Party a reasonable opportunity to object to the disclosure. If such
notice is provided, the Receiving Party may after the passage of five
(5) business days after providing notice, proceed to disclose the Confidential
Information as necessary to satisfy such a demand without violating this
Contract. If the Disclosing Party timely objects to the release of the
Confidential Information, the Receiving Party will comply with the reasonable
requests of the Disclosing Party in connection with the Disclosing Party’s
efforts to resist release of the Confidential Information. The Disclosing Party
shall bear the cost of resisting the release of the Confidential Information.
ARTICLE 21
LATE PAYMENTS
A. Payments from the Reinsurer to the Reinsured shall have as a due date the
date on which the Reinsured Reasonable Evidence of Amount Due is received by the
Reinsurer, and shall be overdue sixty (60) days thereafter. Payments due from
the Reinsurer to the Reinsured will not be considered overdue if the Reinsurer
requests, in writing, that such payment be made by drawing on a letter of credit
or other similar method of funding that has been established for this Contract,
provided that there is an adequate balance in place, and further provided that
such advice to draw is received by the Reinsured within the sixty (60) day
deadline set forth above. Payments from the Reinsured to the Reinsurer will have
a due date as the date specified in this Contract and will be overdue sixty
(60) days thereafter. Premium adjustments will be overdue sixty (60) days from
the Contract due date or one hundred (120) days after the expiration or renewal
date, whichever is greater.
B. The Reinsured will provide the Reinsurer with reasonable evidence of amount
due, supplemented by copies of any proof of loss and a copy of the claim
adjuster’s report(s) or any other reasonable evidence of indemnification. If
subsequent to receipt of this evidence, the information contained therein is
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



23.

unreasonably insufficient or not in substantial accordance with the contractual
conditions of this Contract, then the payment due date as specified above will
be deemed to be the date upon which the Reinsurer received the additional
information necessary to approve payment of the claim and the claim is presented
in a reasonably acceptable manner. This paragraph is only for the purpose of
establishing when a claim payment is overdue, and will not alter the provisions
of the Article entitled REPORTS, LOSS AND LOSS SETTLEMENTS or other pertinent
contractual stipulations of this Contract.
C. If payment is made of overdue amounts within thirty (30) days of the due
date, overdue amounts will bear simple interest from the overdue date at a rate
determined by the one month London Interbank Offered Rate for the first business
day of the calendar month in which the amount becomes overdue, as published in
The Wall Street Journal, plus four hundred (400) basis points to be calculated
weekly. If payment is made of overdue amounts more than thirty (30) days after
the due date, overdue amounts will bear simple interest from the overdue date at
a rate determined by the one-month London Interbank Offered Rate for the first
business day of the calendar month in which the amount becomes overdue, as
published in The Wall Street Journal, plus four hundred basis (400) points to be
calculated weekly but in no event less than five percent (5%) simple interest.
If the sum of the compensating additional amount computed in respect of any
overdue payment is less than one quarter of one percent (0.25%) of the amount
overdue, or USD one thousand ($1,000), whichever is greater, and/or the overdue
period is one week or less, then the interest amount shall be waived. The basis
point standards referred to above shall be doubled if the late payment is due
from a Reinsurer who is no longer an active reinsurance market.
ARTICLE 22
OFFSET
     The Reinsured and the Reinsurer shall have the right to offset any balance
or amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise and immediately
inform the Intermediary accordingly. In the event of the insolvency of any
party, offset shall be as permitted by applicable law.
ARTICLE 23
SPECIAL TERMINATION
A. The Reinsured may terminate or commute this Contract upon the happening of
any one of the following circumstances at any time by the giving of fifteen
(15) days prior written notice to the Reinsurer:
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



24.

1. The Reinsurer ceases active underwriting operations or a State Insurance
Department or other legal authority orders the Reinsurer to cease writing
business in all jurisdictions; or
2. The Reinsurer has: a) become insolvent, b) been placed under supervision
(voluntarily or involuntarily), c) been placed into liquidation or receivership,
or d) had instituted against it proceedings for the appointment of a supervisor,
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or
3. The Reinsurer’s (a) policyholders’ surplus (“PHS”) has been reduced by
whichever is greater, (i) twenty percent (20%) of the amount of PHS at the
inception of this Contract or (ii) twenty percent (20%) of the amount of PHS
stated in its last filed quarterly or annual statutory statement with its state
of domicile; or (b) AM Best’s insurer financial strength rating becomes less
than “A-” (N.B. as respects alien Reinsurers, a Standard & Poor’s Insurance
Rating of less than “BBB” will apply; as respects Lloyd’s Syndicates where an AM
Best insurer financial strength rating is not available, a reduction of the
Reinsurer’s S&P Lloyd’s Syndicate Assessment (LSA) ranking from the LSA ranking
that was in effect at the inception of this Contract; or
4. The Reinsurer has entered into a definitive agreement to (a) become merged
with, acquired or controlled by any company, corporation or individual(s) not
affiliated with or controlling the party’s operations previously; or
(b) directly or indirectly assign all or essentially all of its entire liability
for obligations (as defined in the Article entitled “Reserves”) under this
Contract to another party without the Reinsured’s prior written consent; or
5. There is either:
a. a severance or obstruction of free and unfettered communication and/or normal
commercial or financial intercourse between the United States of America and the
country in which the Reinsurer is incorporated or has its principal office as a
result of war, currency regulations or any circumstances arising out of
political, financial or economic uncertainty; or
b. a severance (of any kind) of any two or more of the following executives of
the Reinsurer from active employment of the Reinsurer during the most recent
sixty (60) day period: President, Chief Underwriting Officer, Chief Actuary,
Chief Claims Officer or Chief Financial Officer.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



25.

B. In the event that notice of termination is given by reason of an event
described in A(3) above (the “Termination Notice”) and prior to the effective
date of the termination (the “Termination Date”), the Chief Financial Officer of
the Reinsurer represents and certifies in writing to the Reinsured that (i) the
deterioration of the Reinsurer’s financial condition is the direct and sole
result of a recent major property catastrophe(s) or the result of an Act(s) of
Terrorism (either the “Event”) and (ii) that it is actively seeking and has a
high probability of successfully obtaining additional capital to substantially
replace the capital loss because of the Event (the “Extension Notice”), the
Termination Date shall be extended an additional thirty (30) days from the
Termination Date (the “Extended Termination Date”). If prior to the Extended
Termination Date, the Chief Financial Officer of the Reinsurer represents and
certifies in writing to the Reinsured that (a) it has raised sufficient capital
so as to return its PHS to within five percent (5%) of the Reinsurer’s PHS last
filed with its domiciliary regulatory authorities prior to the Event, (b)
obtained reinstatement of its rating agency grade(s) to the level as existed
immediately prior to the Event, the Termination Notice shall be null and void.
Otherwise, this Contract shall terminate on the Extended Termination Date in the
manner described in the Termination Notice.
C. In the event the Reinsured elects termination, the Reinsured shall with the
notice of termination specify that termination will be on a Cut-Off basis and
thus relieve the Reinsurer for losses occurring subsequent to the Reinsurer’s
specified termination date. The Reinsurer shall within fifteen (15) days of the
termination date return the liability for the unearned portion of any ceded
premium paid hereunder, calculated as of the termination date, and cash in that
amount and the minimum premium provisions, if any, shall be waived.
D. In the event the Reinsured elects to commute, the Reinsurer shall return the
sum total of the net present value (“capitalized”) of the ceded (1) Reserves for
Net Loss outstanding, (2) Reserves for Net Loss incurred but not reported, and
(3) unearned premium reserves. In the event the parties are unable to agree on
the capitalized value of the reserves to be returned to the Reinsured, the
Reinsured and the Reinsurer shall jointly appoint an independent and neutral
actuary experienced in such matters and the mutually agreed actuary shall render
a decision. In the event that the Reinsured and the Reinsurer are unable to
agree upon a single actuary within thirty (30) days, the parties shall ask the
then current President of the Casualty Actuarial Society to appoint an actuary
with those qualifications within another thirty (30) days. The decision of the
actuary will be final and binding on both parties. The Reinsured and the
Reinsurer shall share equally the fees and expenses of the actuary. Upon payment
of the amount so agreed or determined by the actuary to the Reinsured, the
Reinsurer and the Reinsured shall each be completely released from all liability
to each other under this Contract.
E. If the Reinsurer is not otherwise obligated under the Article entitled
RESERVES of this Contract, to provide the Reinsured security in order for the
Reinsured to obtain credit for the reinsurance provided by this Contract and the
Reinsurer has not cured the conditions described above, other than as expressed
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



26.

in conditions A(4) and A(5) above, the Reinsured shall also have the option, if
it does not elect the commutation option described above, to require the
Reinsurer to provide the Reinsured with collateral funding as if the Reinsurer
were otherwise obligated to provided security for the Reinsurer’s obligations
under this Contract in an amount and manner and as provided for under the
Article entitled RESERVES of this Contract. The Reinsured shall have the option
to require the Reinsurer to provide collateral funding but, provided it is
reasonably acceptable to the Reinsured and any insurance regulatory authorities
involved, the Reinsurer shall have the sole option of determining the method of
funding referred to above. In recognition of security a participating Reinsurer
or Lloyd’s Syndicate may place under the terms of a master trust agreement, such
as the US Lloyd’s Credit for Reinsurance Trust, the provisions of this Paragraph
shall not apply to that participating Reinsurer or Lloyd’s Syndicate that has
fully funded one hundred percent (100%) of the obligations to the Reinsured, as
the term obligations is defined in the Article entitled RESERVES, pursuant to
the terms of that trust agreement and the applicable funding requirements and
procedures.
ARTICLE 24
TERRORISM RECOVERY – TERRORISM RISK INSURANCE PROGRAM
A. As respects the Insured Losses of the Reinsured for each Program Year, to the
extent the Reinsured’s total reinsurance recoverables for Insured Losses,
whether collected or not, when combined with the financial assistance available
to the Reinsured under the United States’ Government Terrorism Risk Insurance
Program (“TRIP”) exceeds the aggregate amount of Insured Losses paid by the
Reinsured, less any other recoveries or reimbursements, (the “Excess Recovery”),
a share of the Excess Recovery shall be allocated to the Reinsured and the
Reinsurer. The Reinsured’s share of the Excess Recovery shall be deemed to be an
amount equal to the proportion that the Reinsured’s Insured Losses bear to the
Insurer’s total Insured Losses for each Program Year. The Reinsurer’s share of
the Excess Recovery shall be deemed to be an amount equal to the proportion that
the Reinsurer’s payment of Insured Losses under this Contract bears to the
Reinsured’s total collected reinsurance recoverables for Insured Losses. The
Reinsured shall provide the Reinsurer with all necessary data respecting the
transactions covered under this Article.
B. The method set forth herein for determining an Excess Recovery (hereinafter
the “Contract Method”) is intended to be consistent with the United States
Treasury Department’s construction and application of Section 103(g)(2) of the
Terrorism Risk Insurance Act of 2002, the Terrorism Risk Insurance Extension Act
of 2005, and the Terrorism Risk Insurance Program Reauthorization Act of 2007
(collectively referred to as the “Act”). To the extent the Contract Method is
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



27.

inconsistent with the Treasury Department’s construction and application of
TRIA, such method shall be deemed to conform with the Treasury Department’s
construction and application of TRIA. Nevertheless, the Reinsured shall be the
sole judge as to the reasonable allocation of Recoveries under TRIP to this or
to other reinsurance Contracts.
C. “Reinsured” shall have the same meaning as “Insurer” under TRIA and “Insured
Losses”, and “Program Year” shall follow the definitions as provided in TRIA.
ARTICLE 25
VARIOUS OTHER TERMS
A. This Contract shall be binding upon and inure to the benefit of the Reinsured
and Reinsurer and their respective successors and assigns provided, however,
that this Contract may not be assigned by either party without the prior written
consent of the other which consent may be withheld by either party in its sole
unfettered discretion. This provision shall not be construed to preclude the
assignment by the Reinsured of reinsurance recoverables to another party for
collection.
B. The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies.
C. This Contract shall constitute the entire agreement between the parties with
respect to the Business Covered hereunder. There are no understandings between
the parties other than as expressed in this Contract or any amendment thereto.
Any change or modification of this Contract shall be null and void unless made
by amendment to the Contract and signed by both parties or otherwise clearly and
unequivocally amended by exchange of letters or electronic mail. Nothing in this
Article shall act to preclude the introduction of submission-related documents
in any dispute between the parties.
D. Except as may be provided in the Article entitled ARBITRATION, this Contract
shall be governed by and construed according to the laws of the Commonwealth of
Pennsylvania, exclusive of that state’s rules with respect to conflicts of law.
E. The headings preceding the text of the Articles and paragraphs of this
Contract are intended and inserted solely for the convenience of reference and
shall not affect the meaning, interpretation, construction or effect of this
Contract.
F. This Contract is solely between the Reinsured and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



28.

G. If any provisions of this Contract should be invalid under applicable laws,
the latter shall control but only to the extent of the conflict without
affecting the remaining provisions of this Contract.
H. The failure of the Reinsured or Reinsurer to insist on strict compliance with
this Contract or to exercise any right or remedy shall not constitute a waiver
of any rights contained in this Contract nor estop the parties from thereafter
demanding full and complete compliance nor prevent the parties from exercising
any remedy.
I. Each party shall be excused for any reasonable failure or delay in performing
any of its respective obligations under this Contract, if such failure or delay
is caused by Force Majeure. “Force Majeure” shall mean any act of God, strike,
lockout, act of public enemy, any accident, explosion, fire, storm, earthquake,
flood, drought, peril of sea, riot, embargo, war or foreign, federal, state or
municipal order or directive issued by a court or other authorized official,
seizure, requisition or allocation, any failure or delay of transportation,
shortage of or inability to obtain supplies, equipment, fuel or labor or any
other circumstance or event beyond the reasonable control of the party relying
upon such circumstance or event; provided, however, that no such Force Majeure
circumstance or Event shall excuse any failure or delay beyond a period
exceeding ten (10) days from the date such performance would have been due but
for such circumstance or Event.
J. The obligations of each Reinsurer with respect to this Contract are several
and not joint and in the event of any failure or default by any Reinsurer to
perform any of its obligations hereunder, no other Reinsurer shall have any
obligation with respect to such failure or default.
K. This Contract may be executed by the parties hereto in any number of
counterparts, and by each of the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.
ARTICLE 26
INTERMEDIARY
A. Towers Perrin Forster & Crosby, Inc. (“Towers Perrin”) is hereby recognized
as the Intermediary negotiating this Contract for all business hereunder. All
communications (including but not limited to notices, statements, premium,
return premium, commissions, taxes, losses, loss adjustment expense, salvages
and loss settlements) relating thereto shall be transmitted to the Reinsured or
the Reinsurer through Towers Perrin, 1500 Market Street, Centre Square East,
Philadelphia, PA 19102-4790. Payments by the Reinsured to the Intermediary shall
be deemed to constitute payment to the Reinsurer. Payments by the Reinsurer to
the Intermediary shall be deemed to constitute payment to the Reinsured only to
the extent that such payments are actually received by the Reinsured.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



29.

B. Whenever notice is required within this Contract, such notice may be given by
certified mail, registered mail, or overnight express mail. Notice shall be
deemed to be given on the date received by the Receiving Party.
Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]



--------------------------------------------------------------------------------



 



SCHEDULE A
TARGET AREA ZIP CODES

          ZIP CODE   US STATE   US COUNTY
10022
  NEW YORK   NEW YORK
89109
  NEVADA   CLARK
10017
  NEW YORK   NEW YORK
10036
  NEW YORK   NEW YORK
10019
  NEW YORK   NEW YORK
10020
  NEW YORK   NEW YORK
60606
  ILLINOIS   COOK
10001
  NEW YORK   NEW YORK
10038
  NEW YORK   NEW YORK
22102
  VIRGINIA   FAIRFAX
10004
  NEW YORK   NEW YORK
10021
  NEW YORK   NEW YORK
60603
  ILLINOIS   COOK
55402
  MINNESOTA   HENNEPIN
92618
  CALIFORNIA   ORANGE
23607
  VIRGINIA   NEWPORT NEWS CITY
90245
  CALIFORNIA   LOS ANGELES (REST OF)
60611
  ILLINOIS   COOK
94104
  CALIFORNIA   SAN FRANCISCO
90278
  CALIFORNIA   LOS ANGELES (REST OF)
92101
  CALIFORNIA   SAN DIEGO

Towers Perrin No. G26004.08

(TOWERS PERRIN LOGO) [w64766w6476601.gif]